Citation Nr: 0210900	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.  

(The issue of entitlement to service connection for a 
pulmonary disorder will be the subject of a later decision by 
the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1960 
to September 1963.  

Service connection was denied for pneumonia by a January 1973 
rating decision that became final when the appellant did not 
file a timely appeal within one year after receiving notice 
of the decision later in January 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a pulmonary disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  Service connection for a pulmonary disorder was denied in 
a January 1973 rating decision that became final when the 
appellant failed to timely file an appeal of the decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
pulmonary disorder.  



CONCLUSION OF LAW

The evidence received by VA since the January 1973 rating 
decision is new and material, and the claim for service 
connection for a pulmonary disorder is reopened.  38 U.S.C.A. 
§§  1110, 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the December 1999, April 2000, and July 2000 
rating decisions and in the December 2000 statement of the 
case (SOC) of the evidence necessary to reopen and 
substantiate his claim for service connection for a pulmonary 
disorder, and of the applicable laws and regulations.  In a 
March 2001 letter to the appellant, the RO notified him about 
the VCAA, informing him as to what evidence was necessary in 
order for VA to reopen and grant his claim.  It also informed 
him that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Additionally, along with a 
copy of the rating decisions, the appellant was sent a VA 
Form (VAF) 4107, explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision and the SOC, along with the March 2001 VA 
letter, adequately informed the appellant of the evidence 
needed to reopen and substantiate his claim and complied with 
VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to reopen and substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The record shows that the RO has secured the 
appellant's service medical records and private medical 
treatment records since service.  The appellant has not 
identified any additional records that may still be 
outstanding.  Following the appellant's June 2001 request to 
be scheduled for a hearing (either Video or Travel Board) 
before a member of the Board, the RO scheduled a Travel Board 
hearing, initially for July 18, 2001, and then for August 29, 
2001.  However, the appellant failed to report for the 
hearing.  

The appellant asserts that his current pulmonary disability, 
which is manifested by breathing problems, a chronic cough, 
and nights sweats, is related to the pneumonia for which he 
was treated during basic training in service.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a pulmonary disorder 
was a January 1973 rating decision, the Board must determine 
whether new and material evidence has been received 
subsequent to the January 1973 rating decision sufficient to 
reopen that claim.  

The evidence of record at the time of the January 1973 rating 
decision included the appellant's service medical records, 
which showed that he reported a medical history of shortness 
of breath and a chronic cough at his September 23, 1960 
induction examination, and that he was hospitalization on 
September 30, 1960, for treatment of a dry cough that had 
lasted two days and was accompanied by headaches, chills, and 
fever, but no shortness of breath, chest pain, or hemoptysis.  
After eleven days of treatment with procaine penicillin, the 
appellant's chest was clear clinically and by X-ray, and he 
was discharged to duty.  The hospitalization records also 
show that the appellant provided a history of treatment the 
year before for pneumonia in the right lung.  Subsequently 
dated service medical records showed no further treatment for 
any pulmonary disorder, and the report of medical history 
recorded at the appellant's July 1963 separation medical 
examination did not include any finding or diagnosis of a 
pulmonary disorder.  

The January 1973 rating decision denied the appellant's claim 
of entitlement to service connection for pneumonia on the 
basis that he did not have any pulmonary disability at the 
time of his October 1960 hospital discharge and was not 
treated thereafter during service for any pulmonary 
disability.  

The evidence submitted since the January 1973 rating decision 
includes private medical records, dated in 1999 and 2000.  An 
October 1999 medical examination report from S. M. Shapiro, 
M.D., indicated that the appellant's chief complaint was a 
chronic cough that he dated back to the development of 
pneumonia in 1963.  The impressions included probable chronic 
bronchitis.  Following review and interpretation of pulmonary 
function testing performed in March 2000, Dr. Shapiro 
reported a conclusion of minimal airways obstruction that 
suggested small airway disease.  In a March 2000 medical 
report, Dr. Shapiro stated that that the appellant had 
minimal to mild obstructive airways disease, and that he had 
been having recurring pulmonary problems dating back to his 
period of military service, which would likely continue on an 
intermittent basis.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302(a).  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the 
broad duty to assist under 38 U.S.C.A. § 5103A has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  "New" 
evidence means more than evidence that has not previously 
been included in the claims folder or that is merely 
cumulative; it must present new information.  38 C.F.R. § 
3.156 (a).  The evidence must also be material, bearing 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
it must be considered in order to fairly decide the merits of 
the claim, by itself or in connection with previously 
assembled evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

After reviewing the evidence submitted since the January 1973 
rating decision that pertains to the appellant's claim for 
service connection for a pulmonary disorder, the Board finds 
that it is new and material because it indicates that he 
currently has pulmonary disability, and a private physician 
appears to provided a link between the in-service bout of 
pneumonia and the complaint of pulmonary problems since 
service.  Accordingly, the Board reopens the claim of 
entitlement to service connection for a pulmonary disorder.  
38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  
However, the Board believes that additional evidence must be 
obtained before it can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a pulmonary disorder is 
reopened.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

